DETAILED ACTION
Claims 1-11 are presented for examination.
Claims 12 and 13 are cancelled.
Claims 1-11 previously indicated allowable (See Final Rejection 05/26/2022).
This office action is in response to the after final submitted on 08-JUL-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments - 35 USC § 112(a)
Applicant’s arguments with respect to 35 U.S.C. 112(a) have been fully considered and are considered moot per cancelation of claims 12 and 13.  The rejection of 35 U.S.C. 112(a) has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The international search report of PCT/CN2018/118848 dated 16 MAY 2019 contains all cited references as ‘A’. The written opinion of PCT/CN2018/118848 dated 31 MAY 2019 finds the claims to have novelty, possess an inventive step, and have industrial application. All references have been further reviewed and Examiner concurs with the opinion of the international search authority.
Foreign Application CN 201811019267 mailed a rejection dated 24 MAY 2019 and cited no prior art. A notification to grant patent rights mailed on 02 DEC 2019. The supplementary search opinion dated 06 AUG 2019 contained no additional prior art citations.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1 and 7, specifically

obtaining a value of each index of each depth point for calculating a fracturing potential value; 
calculating the fracturing potential value of each depth point by using the value of each index of each depth point to obtain a designed fracturing point or the fracturing potential value of each fracturing point; 
determining a first corresponding relation between a fracture conductivity value and the fracturing potential value and a second corresponding relation between a fracture half length and the fracturing potential value based on the fracturing potential value of each fracturing point of each fractured horizontal well and a first actual production data, in which the first actual production data comprises the oil production of the fracturing point at each time step; 
calculating the fracture conductivity value and the fracture half length of the designed fracturing points according to the first corresponding relation, the second corresponding relation and the fracturing potential value of each designed fracturing point for each of the candidate designs of a plurality designed fracturing points of the horizontal well to be fractured, and generating first simulated production data corresponding to each of the candidate designs through a numerical simulator, in which the first simulated production data comprise simulated oil production and simulated water production of each time step corresponding to the candidate designs; 

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-11 are allowed. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/           Examiner, Art Unit 2146